Name: 2007/459/EC: Commission Decision of 25 June 2007 amending Decision 2006/504/EC on special conditions governing certain foodstuffs imported from certain third countries due to contamination risks of these products by aflatoxins (notified under document number C(2007) 3020) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  tariff policy;  economic geography;  trade policy;  plant product;  foodstuff;  trade;  health
 Date Published: 2007-07-04

 4.7.2007 EN Official Journal of the European Union L 174/8 COMMISSION DECISION of 25 June 2007 amending Decision 2006/504/EC on special conditions governing certain foodstuffs imported from certain third countries due to contamination risks of these products by aflatoxins (notified under document number C(2007) 3020) (Text with EEA relevance) (2007/459/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Commission Decision 2006/504/EC (2) establishes special conditions governing certain foodstuffs imported from certain third countries due to contamination risks of these products by aflatoxins. (2) The application of Decision 2006/504/EC has revealed that certain amendments are necessary. The list of designated points of import through which the products covered by that Decision may be imported into the Community should be updated, particularly in the framework of the accession of Bulgaria and Romania to the European Union. (3) For the protection of public health it is important that compound foodstuffs containing to a significant amount the foodstuffs covered by this Decision are also within the scope of this Decision. A threshold of 10 % is established. Competent authorities may control at random for the presence of aflatoxins compound foodstuffs containing less than 10 % of foodstuffs covered by this Decision. In case monitoring data indicate that compound foodstuffs containing less than 10 % of foodstuffs covered by this Decision have been found in several cases to be non-compliant with the EU legislation on maximum levels for aflatoxins, this threshold should be reviewed. (4) Decision 2006/504/EC provides that Member State may only permit imports of certain foodstuffs where the consignment is accompanied by, inter alia, a health certificate. That requirement applies from 1 October 2006. In order to avoid differences in the implementation of that Decision, it appears necessary to clarify that the requirement regarding the health certificate relates to the consignments which left the country of origin from 1 October 2006 onwards. (5) Moreover, the model health certificate set out in that Decision should be amended by a separation of the health certificate to be completed by the competent authorities of the country of origin of the foodstuffs covered by Commission Decision 2006/504/EC from the information to be provided by the competent authorities of the Member States. Furthermore the common document containing the information on the checks performed has to be amended to provide also for the situation where the competent authority at the point of introduction into the Community is different from the competent authority at the designated point of import, or where a physical check is not mandatory. (6) Commission Decision 2006/504/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/504/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Scope This Decision shall apply to the foodstuffs referred to in points (a) to (e) and to processed and compound foodstuffs derived from or containing a significant amount of the foodstuffs referred to in points (b) to (e). However, it shall not apply to consignments of foodstuffs with a gross weight not exceeding 5 kg. Foodstuffs shall be considered as containing a significant amount of the foodstuffs referred to in points (b) to (e), where they are present therein in a quantity of at least 10 %. (a) The following foodstuffs originating in or consigned from Brazil: (i) Brazil nuts in shell falling within category CN code 0801 21 00; (ii) mixtures of nuts or dried fruits falling within CN code 0813 50 and containing Brazil nuts in shell; (b) The following foodstuffs originating in or consigned from China: (i) peanuts falling within CN code 1202 10 90 or 1202 20 00; (ii) peanuts falling within CN code 2008 11 94 (in immediate packings of a net content exceeding 1 kg) or 2008 11 98 (in immediate packings of a net content not exceeding 1 kg); (iii) roasted peanuts falling within CN codes 2008 11 92 (in immediate packings of a net content exceeding 1 kg) or 2008 11 96 (in immediate packings of a net content not exceeding 1 kg); (c) The following foodstuffs originating in or consigned from Egypt: (i) peanuts falling within CN code 1202 10 90 or 1202 20 00; (ii) peanuts falling within CN code 2008 11 94 (in immediate packings of a net content exceeding 1 kg) or 2008 11 98 (in immediate packings of a net content not exceeding 1 kg); (iii) roasted peanuts falling within CN codes 2008 11 92 (in immediate packings of a net content exceeding 1 kg) or 2008 11 96 (in immediate packings of a net content not exceeding 1 kg); (d) The following foodstuffs originating in or consigned from Iran: (i) pistachios falling within CN code 0802 50 00; (ii) roasted pistachios falling within CN codes 2008 19 13 (in immediate packings of a net content exceeding 1 kg) and 2008 19 93 (in immediate packings of a net content not exceeding 1 kg); (e) The following foodstuffs originating in or consigned from Turkey: (i) dried figs falling within CN code 0804 20 90; (ii) hazelnuts (Corylus spp.) in shell or shelled falling within CN code 0802 21 00 or 0802 22 00; (iii) pistachios falling within CN code 0802 50 00; (iv) mixtures of nuts or dried fruits falling within CN code 0813 50 and containing figs, hazelnuts or pistachios; (v) fig paste and hazelnut paste falling within CN code 2007 99 98; (vi) hazelnuts, figs and pistachios, prepared or preserved, including mixtures falling within CN code 2008 19; (vii) flour, meal and powder of hazelnuts, figs and pistachios falling within CN code 1106 30 90; (viii) cut, sliced and broken hazelnuts.. 2. In Article 3: (a) paragraph 3 is replaced by the following: 3. The competent authorities in the Member State of introduction shall ensure that the foodstuffs intended for import into the Community are subject to documentary checks to ensure that the requirement for the results of sampling and analysis and the health certificate provided for in paragraph 1 are complied with.; (b) the following paragraph 7 is added: 7. The competent authorities at the points of introduction into the Community and at the designated point of import shall complete the common document for checks performed on foodstuffs covered by this Decision, as set out in Annex III, certifying the checks carried out on foodstuffs covered by this Decision.. 3. in Article 5: (a) in paragraph 2, point (e) is replaced by the following: (e) approximately 5 % of the consignments for each category of hazelnuts and derived products referred to in point (e)(ii), (iv), (v), (vi), (vii) and (viii) of the second paragraph of Article 1 and derived products from such hazelnuts from Turkey and approximately 10 % of the consignments of other categories of foodstuffs from Turkey;; (b) in paragraph 3, the second sentence is replaced by the following: The competent authorities at the designated point of import shall ensure that the completed common document for checks performed on foodstuffs covered by this Decision, as set out in Annex III, is accompanied by the results of their sampling and analysis.. 4. Article 8, paragraph 2 is replaced by the following: 2. All costs related to official measures taken by the competent authorities as regards non-compliance of consignments of foodstuffs referred to in Article 1(a) to (e) and to processed and compound foodstuffs derived from or containing the foodstuffs referred to in these points shall be borne by the food business operator responsible for the consignment or its representative.. 5. The following Article 10a is inserted: Article 10a Transitional provisions By way of derogation from Article 3(1), Member States shall authorise the imports of consignments which left the country of origin prior to 1 October 2006, accompanied by a health certificate as provided for by Commission Decision 2000/49/EC (3) as regards foodstuffs from Egypt, Commission Decision 2002/79/EC (4) as regards foodstuffs from China, Commission Decision 2002/80/EC (5) as regards foodstuffs from Turkey, Commission Decision 2003/493/EC (6) as regards foodstuffs from Brazil and Commission Decision 2005/85/EC (7) as regards foodstuffs from Iran. 6. Annex I is replaced by the text in Annex I to this Decision. 7. Annex II is replaced by the text in Annex II to this Decision. 8. The text in Annex III to this Decision is added as Annex III. Article 2 This Decision shall apply from 1 July 2007. However, Article 1(5) shall apply from 1 October 2006 and Article 1(7) shall apply from 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 575/2006 (OJ L 100, 8.4.2006, p. 3). (2) OJ L 199, 21.7.2006, p. 21. (3) OJ L 19, 25.1.2000, p. 46. (4) OJ L 34, 5.2.2002, p. 21. (5) OJ L 34, 5.2.2002, p. 26. (6) OJ L 168, 5.7.2003, p. 33. (7) OJ L 30, 3.2.2005, p. 12.. ANNEX I ANNEX I ANNEX II ANNEX II List of designated points of import through which foodstuffs covered by Article 1 may be imported into the Community Member State Designated points of import Belgium Antwerpen/Anvers, Zeebrugge, Brussel/Bruxelles, Aalst/Alost Bulgaria Burgas, Airport, Burgas West-Fish port , Varna Airport, Varna Port  West Varna Port, Varna  ferry-boat port, Svilengrad  railway station, Kapitan Andreevo, Ruse  terminal east port, Sofia  Airport Customs House  Sofia Customs House  Plovdiv Czech Republic CelnÃ ­ Ã ºÃ ad Praha D5 Denmark All Danish ports and airports Germany HZA LÃ ¶rrach  ZA Weil am Rhein-Autobahn, HZA Stuttgart  ZA Flughafen, HZA MÃ ¼nchen  ZA MÃ ¼nchen  Flughafen, HZA Berlin  ZA Dreilinden, HZA Frankfurt (Oder)  ZA Frankfurt (Oder) Autobahn, HZA Frankfurt (Oder)  ZA Forst-Autobahn, HZA Bremen  ZA NeustÃ ¤dter Hafen, HZA Bremen  ZA Bremerhaven, HZA Hamburg  Hafen  ZA Waltershof, HZA Hamburg  Stadt, HZA Itzehoe  ZA Hamburg  Flughafen, HZA Frankfurt-am-Main-Flughafen, HZA Braunschweig  ZA Braunschweig-Broitzem, HZA Hannover  ZA Hannover-Nord, HZA Koblenz  ZA Hahn  Flughafen, HZA Oldenburg  ZA Wilhelmshaven, HZA Bielefeld  ZA Eckendorfer StraÃ e Bielefeld, HZA Erfurt  ZA Eisenach, HZA Potsdam  ZA Ludwigsfelde, HZA Potsdam  ZA Berlin  Flughafen SchÃ ¶nefeld, HZA Potsdam  ZA Berlin  Flughafen Tegel, HZA Augsburg  ZA Memmingen, HZA Ulm  ZA Ulm (Donautal), HZA Karlsruhe  ZA Karlsruhe, HZA GieÃ en  ZA GieÃ en, HZA GieÃ en  ZA Marburg, HZA Singen  ZA Bahnhof, HZA LÃ ¶rrach  ZA Weil am Rhein  Schusterinsel, HZA Hamburg-Stadt  ZA Oberelbe, HZA Hamburg-Stadt  ZA Oberelbe  Abfertigungsstelle Billbrook, HZA Hamburg-Stadt  ZA Oberelbe  Abfertigungsstelle GroÃ markt, HZA DÃ ¼sseldorf  ZA DÃ ¼sseldorf Nord, HZA KÃ ¶ln  ZA KÃ ¶ln Niehl, HZA Erfurt  ZA Jena Estonia All Estonian Customs Offices Greece Athina, Pireas, Athina International Airport, Thessaloniki, Volos, Nafplio, Patra, Egion, Iraklion Kritis, Larisa, Ioannina, Katerini, Komotini, Veria, Drama, Serres, Kavala, Xanthi, Alexadroupolis Spain Algeciras (Puerto), Alicante (Puerto), AlmerÃ ­a (Puerto), Barcelona (Puerto), Bilbao (Puerto), CÃ ¡diz (Puerto), Ceuta (Puerto), Las Palmas de Gran Canaria (Puerto), MÃ ¡laga (Puerto), Melilla (Puerto), Sevilla (Puerto), Tarragona (Puerto), Valencia (Puerto), Juan Escoda S.A.  Tarragona (Puerto), Importaco  Valencia (Puerto) France Marseille (Bouches-du-RhÃ ´ne), Le Havre (Seine-Maritime), Rungis MIN (Val-de-Marne), Lyon Chassieu CRD (RhÃ ´ne), Strasbourg CRD (Bas-Rhin), Lille CRD (Nord), Saint-Nazaire Montoir CRD (Loire-Atlantique), Agen (Lot-et-Garonne), port de la Pointe des Galets Ã La RÃ ©union Ireland Dublin  Port, Shannon  Airport Italy Ufficio di SanitÃ , Marittima, Aerea e di Frontiera (USMAF) Bari, UnitÃ Territoriale (UT) Bari USMAF Bologna, UT Ravenna, USMAF Brindisi, UT Brindisi USMAF Catania, UT Reggio Calabria USMAF Genova, UT Genova USMAF Genova, UT La Spezia USMAF Genova, UT Savona, USMAF Livorno, UT Livorno USMAF Napoli, UT Cagliari USMAF Napoli, UT Napoli, USMAF Napoli, UT Salerno, USMAF Pescara, UT Ancona, USMAF Venezia, UT Trieste, compresa dogana di Fernetti-interporto Monrupino USMAF Venezia, UT Venezia Cyprus Limassol Port, Larnaca Airport Latvia Grebneva  road with Russia Terehova  road with Russia PÃ tarnieki  road with Byelorussia Silene  road with Byelorussia Daugavpils  railway commodity station RÃ zekne  railway commodity station LiepÃ ja  seaport Ventspils  seaport RÃ «ga  seaport RÃ «ga  airport RÃ «ga RÃ «ga  Latvian Post Lithuania Road: Kybartai, LavoriÃ ¡kÃ s, Medininkai, PanemunÃ , Ã alÃ ininkai Airport: Vilnius Seaport: MalkÃ ³ Ã ¯lankos, Molo, Pilies Railway: Kena, Kybartai, PagÃ giai Luxembourg Centre Douanier, Croix de Gasperich, Luxembourg Administration des Douanes et Accises, Bureau Luxembourg  AÃ ©roport, Niederanven Hungary Ferihegy  Budapest  airport ZÃ ¡hony  Szabolcs SzatmÃ ¡r Bereg  road Eperjeske  Szabolcs SzatmÃ ¡r Bereg  railway RÃ ¶szke  CsongrÃ ¡d  road Kelebia  BÃ ¡cs-Kiskun  railway Letenye  Zala  road GyÃ ©kÃ ©nyes  Somogy  railway MohÃ ¡cs  Baranya  port All Hungarian Chief Customs Offices Malta Malta Freeport, the Malta International Airport and the Grand Harbour. Netherlands All harbours and airports and all border stations Austria All Customs Offices Poland Bezledy  WarmiÃ sko  Mazurskie  road border point KuÃ ºnica BiaÃ ostocka  Podlaskie  road border point Bobrowniki  Podlaskie  road border point Koroszczyn  Lubelskie  road border point Dorohusk  Lubelskie  road and railway border point Gdynia  Pomorskie  seaport border point GdaÃ sk  Pomorskie  seaport border point Medyka  PrzemyÃ l  Podkarpackie  railway border point Medyka  Podkarpackie  road border point Korczowa  Podkarpackie  road border point Jasionka  Podkarpackie  airport border point Szczecin  Zachodnio  Pomorskie  seaport border point Ã winoujÃ cie  Zachodnio  Pomorskie  seaport border point KoÃ obrzeg  Zachodnio  Pomorskie  seaport border point Mazowieckie  Warsaw Airport and custom warehouses  supervised by BSES in Warszawa Custom warehouse  supervised by PSES in Bytom Custom warehouse  supervised by PSES in Gliwice Custom warehouse  supervised by PSES in DÃ browa GÃ ³rnicza Custom warehouse  supervised by PSES in Katowice Custom warehouse  supervised by PSES in Cieszyn 4 Custom warehouses  supervised by PSES in PoznaÃ  Custom warehouse  supervised by PSES in Ã Ã ³dÃ º Custom warehouse  supervised by PSES in Ã owicz Custom warehouse  supervised by PSES in Skierniewice Custom warehouse  supervised by PSES in BytÃ ³w Custom warehouse  supervised by PSES in KrakÃ ³w 2 Custom warehouses  supervised by PSES in BiaÃ a Podlaska Custom warehouse  supervised by PSES in BolesÃ awiec 2 Custom warehouses  supervised by PSES in Bydgoszcz Portugal Lisboa, LeixÃ µes Sines, Alverca, Riachos, SetÃ ºbal, Bodadela, Lisbon airport, Porto airport Romania Constanta Nord harbour, Constanta Sud harbour, Otopeni International Airport, Sculeni  on the road, Halmeu  on the road Siret  on the road, Stamora Moravita  on the road Albita  on the road Slovenia ObreÃ ¾je  road border crossing Koper  port border crossing Dobova  railway border crossing Brnik  airport border crossing JelÃ ¡ane  road border crossing Ljubljana  railway and road border crossing GruÃ ¡kovje  road border crossing SeÃ ¾ana  railway and road border crossing Slovakia Customs Offices: BanskÃ ¡ Bystrica, Bratislava, KoÃ ¡ice, Ã ½ilina, Nitra, PreÃ ¡ov, Trnava, TrenÃ Ã ­n, Ã ierna nad Tisou Finland All Finnish Customs Offices Sweden GÃ ¶teborg, Stockholm, Helsingborg, Landvetter, Arlanda United Kingdom Belfast, Dover, Felixstowe, Gatwick Airport, Goole, Harwich, Heathrow Airport, Hull, Ipswich, Liverpool, London (including Tilbury, Thamesport and Sheerness), Manchester Airport, Manchester Container Base, Manchester International Freight Terminal, Manchester (Ellesmere Port only), Southampton, Teesport ANNEX III ANNEX III